COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 DARRELL C. SCHRODER,                             §
                                                                  No. 08-08-00086-CV
                   Appellant,                     §
                                                                    Appeal from the
 v.                                               §
                                                                   County Court No. 3
                                                  §
 JAMES & HAUGLAND, P.C. F/K/A                                  of El Paso County, Texas
 JAMES, GOLDMAN & HAUGLAND,                       §
 P.C.,                                                             (TC# 2006-2376)
                                                  §
                   Appellee.


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of jurisdiction. Finding that Appellant did not timely file the notice

of appeal, we dismiss the appeal for want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is filed. TEX .R.APP .P. 26.1;

Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--

El Paso 1995, no pet.)(applying former TEX .R.APP .P. 40(a)(1)). When no motion for new trial or

request for findings of fact and conclusions of law is filed, the notice of appeal must be filed

within thirty days after the judgment is signed. TEX .R.APP .P. 26.1; Restrepo, 892 S.W.2d at 238.

When a motion for new trial is timely filed, the notice of appeal is due within ninety days after

the judgment is signed. See TEX .R.APP .P. 26.1(a)(1). An untimely notice of appeal will be

considered timely if it is filed within fifteen days after the due date and includes a reasonable

explanation for the Appellant’s failure to file on the due date. See TEX .R.APP .P. 26.3; Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

       The judgment in this case was signed on November 19, 2007. Appellant filed a timely

motion for new trial on December 19, 2007. Thus, the notice of appeal was due no later than

February 17, 2008. Appellant did not file a notice of appeal until March 6, 2008. Therefore,

Appellant’s notice of appeal was not timely filed. By letter dated March 7, 2008, the clerk of this

Court notified Appellant of our intent to dismiss the case for want of jurisdiction because the

appeal had not been perfected. TEX .R.APP .P. 42.3. Appellant has not responded to the clerk’s

notice. Accordingly, we dismiss the appeal for want of jurisdiction.



May 15, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                                -2-